Citation Nr: 0630807	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-11 401 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder ("PTSD"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which the RO reopened the appellant's 
previously denied claim for PTSD, granted service connection 
for PTSD and assigned a 30 percent evaluation effective 
February 6, 2003.  The appellant, who had active service from 
September 1963 to October 1965, appealed the assigned 
disability rating to the BVA.  Thereafter, the RO referred 
the case to the Board for appellate review.    
 
The Board observes that the claims file contains an August 
2003 statement from the appellant's VA medical providers in 
which they opine that the appellant's PTSD affects his 
ability to function in daily life, including his ability to 
maintain steady employment. See August 2003 letter from 
appellant's VA medical providers.  Notably, the appellant's 
medical providers state that the appellant is not considered 
capable of maintaining employment due to severe anxiety he 
experiences as a result of his PTSD; and that his inability 
to maintain employment was not expected to ameliorate in the 
foreseeable future. Id.  Although this statement was 
submitted in conjunction with the appellant's notice of 
disagreement to his PTSD disability rating, the Board views 
this medical opinion as a possible claim of entitlement to a 
total rating based upon unemployability.  Therefore, this 
matter is referred to the RO for further review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's PTSD is manifested by depressed mood, 
severe anxiety, sleep difficulties, memory problems, 
nightmares, flashbacks, exaggerated startle response to 
closed spaces, detachment in relationships, and significant 
distress/impairment in overall life functioning.  
CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for his service-connected PTSD, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

A letter dated in March 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The March 2003 letter informed the appellant that 
additional information or evidence was needed to reopen his 
previously denied claim of entitlement to service connection 
for PTSD; that a confirmed medical diagnosis of PTSD was 
needed for service connection to be granted; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The March 2003 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the appellant's claim be reopened and 
service connection granted.  In the July 2003 rating 
decision, the RO reopened the appellant's claim and granted 
service connection for the appellant's PTSD; and the issue on 
appeal concerns the appellant's claim of entitlement to an 
increased rating for this now service-connected disability.    

Even though the March 2003 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In this regard, the Board observes that the March 
2003 VCAA notice was properly tailored to the application for 
the original request to reopen the appellant's previously 
denied PTSD claim and to grant service-connected benefits for 
this disorder.  As stated above, the RO reopened the 
appellant's claim, awarded service connection for PTSD in the 
July 2003 rating decision and assigned an initial 30 percent 
disability rating effective February 6, 2003 (the date of 
claim).  Therefore, the March 2003 letter served its purpose 
in that it provided section 5103(a) notice to the appellant; 
and its application is no longer required because the 
original claim has been "substantiated." See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the appellant's August 2003 notice of disagreement (NOD), 
the appellant took issue with the initial 30 percent 
disability rating and is presumed to be seeking the maximum 
benefit available under the law. Id; see also AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
March 2004 Statement of the Case (SOC) which contained, in 
pertinent part, the criteria for establishing a higher 
initial rating. See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b). Id. at 494.   

The appellant's service medical records and VA records have 
been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
appellant was also afforded a VA examination in connection 
with his PTSD claim in June 2003. 38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined. 38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95.  The June 2003 examination report is thorough and 
supported by VA medical records.  Therefore, it is adequate 
upon which to base a decision.     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Law and Analysis 

The appellant has been diagnosed with chronic PTSD with 
depressive symptoms. June 2003 VA examination report, p. 4.  
He has currently been assigned a 30 percent disability rating 
for his PTSD under the provisions of 38 C.F.R. § 4.30, 
Diagnostic Code 9411 (2006).  He contends that his PTSD is 
more disabling than currently evaluated in his appeal for an 
increased rating. See August 2003 notice of disagreement.  As 
will be discussed in more detail below, the Board finds that 
the evidence of record is in relative equipoise as to whether 
the appellant is entitled to an increased rating for his 
PTSD; and as such, reasonable doubt requires that the appeal 
be granted. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The next 
highest rating of 50 percent requires a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  

Diagnostic Code 9411 provides for the assignment of a 70 
percent disability rating upon a showing of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Finally, a 100 
percent disability rating is warranted upon a showing of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The appellant's most recent GAF scores of record are reported 
as 60, 55 and 65. See October 2002 VA medical records; June 
2003 VA examination report; January 2004 VA medical records.  
GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., friends, conflicts with peers or 
co-workers).  GAF scores ranging from 61 to 70 reflect some 
mild symptoms (e.g., depressed mood or mild insomnia) or some 
difficulty in social or occupational functioning but 
generally finds the person to be functioning pretty well and 
having some meaningful interpersonal relationships.

A review of the evidence of record reveals that the 
appellant's disability at least falls within the 30 percent 
disability rating.  VA medical records dated from November 
2001 to March 2004, in conjunction with a VA examination 
report dated in June 2003, show that the appellant has 
experienced such symptoms as depressed mood (October 2002 VA 
medical records), significant or severe anxiety (November 
2002, December 2002 and February 2003 VA medical records), 
chronic sleep impairment in terms of sleeping only two to 
four hours per night (October 2002 and March 2003 VA medical 
records; June 2003 VA examination report, p. 4), and 
nightmares (November 2002 VA medical records; June 2003 VA 
examination report, p. 4).  The appellant's memory has been 
noted to be only fair, but intact. See October 2002, March 
2003 and November 2003 VA medical records; however, see 
November 2002 VA medical records ("Memory difficulties may 
be related to neurophysical functioning and/or to the 
anxiety").  In addition, the appellant has reported 
experiencing flashbacks three to four times per week. June 
2003 VA examination report, pgs. 3-4.  
Thus, the appellant clearly meets almost all of the specific 
sample rating criteria listed for 30 percent disability 
rating under Diagnostic Code 9411.  Therefore, the next 
question that must be addressed is whether the appellant is 
entitled to the next higher schedular evaluation for PTSD (50 
percent).  As noted above, a 50 percent disability rating 
requires a showing of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.  In this case, there is evidence that supports 
an increased rating evaluation to 50 percent.  Although the 
appellant does not meet all of the sample rating criteria 
listed for a 50 percent disability rating, the Board finds 
his overall symptomatology rises to the level of illustrating 
occupational and social impairment with reduced reliability 
and productivity as a result of his PTSD.  

In this regard, the Board observes that the appellant's 
affect has been described as blunted and flat in the past 
(October 2002 and March 2003 VA medical records), although 
noted to be both pleasant and full-range at other times. See 
November 2003 VA medical records.  While certain medical 
records reported the appellant's speech as goal directed with 
both a normal rate and rhythm, it has also been found to be 
slow. June 2003 VA examination report; October 2002, March 
2003 and January 2004 VA medical records.  Although there is 
no indication in the record that the appellant has 
experienced any difficulty in understanding complex commands, 
his attention and concentration have been reported only to be 
fair. October 2002, March 2003 and November 2003 VA medical 
records.  His insight and judgment have also been noted only 
to be fair or good. March 2003 and November 2003 VA medical 
records.  While the appellant's thought processes have been 
found to be linear, relevant and clear at times, they have 
also been reported as labored and somewhat disorganized. June 
2003 VA examination report, 
p. 4; November 2003 VA medical records.  In addition, the 
appellant has reported experiencing poor memory recall (June 
2003 VA examination report, p. 4); and his memory has been 
described as intact but fair. October 2002, March 2003 and 
November 2003 VA medical records; see also November 2002 VA 
medical records ("Memory difficulties may be related to 
neurophysical functioning and/or to the anxiety").  While 
the appellant has denied a history of violence or 
assaultiveness, he has reported experiencing agitation. March 
2003 VA medical records; June 2003 VA examination report.  In 
addition, the appellant has reported experiencing panic 
whenever he enters a building, as well as an inability of 
being in confined spaces. November 2002 VA medical records.  
While these experiences of panic have not been categorized as 
panic attacks, the Board finds that they are sufficient to be 
considered as such in light of evidence reflecting the 
appellant's severe anxiety.  

The Board acknowledges that the appellant does not meet some 
of the rating criteria for a 50 percent rating under 
Diagnostic Code 9411.  Specifically, the record on appeal is 
devoid of medical evidence indicating that the appellant 
experiences difficulty in understanding complex commands; has 
circumstantial, circumlocutory, or stereotyped speech; 
experiences panic attacks more than once per week; or suffers 
impairment of long-term memory or abstract thinking. See 
generally October 2002, March 2003 and November 2003 VA 
medical records.  However, the assigned rating is consistent 
with the appellant's overall symptomatology, particularly in 
light of the fact that the appellant appears to experience 
great difficulty in establishing and maintaining effective 
work and social relationships.  In regards to social 
relationships, the appellant has reported that he has only 
few friends and that he generally tries to avoid people. June 
2003 VA examination report, p. 3.  He has indicated that he 
does not have any significant recreational activities or 
leisurely pursuits. Id.  In addition, examiners noted he has 
been married four times, one marriage ending due to the death 
of his spouse and his three other marriages resulting in 
divorce. Id.  

In regards to employment, the appellant contends that he 
experiences pervasive anxiety that affects his ability to 
maintain steady employment; and an August 2003 statement from 
his VA medical providers (one of whom performed the 
appellant's June 2003 VA examination) supports this 
assertion. See August 2003 letter from appellant's VA medical 
providers.  As set forth in the introduction to this 
decision, the appellant's VA providers opine that the 
appellant's PTSD affects his ability to function in daily 
life, including his ability to maintain steady employment. 
Id.  In fact, these providers indicate that the appellant is 
not considered capable of maintaining employment due to 
severe anxiety he experiences as a result of his PTSD. Id.  
After considering all the evidence of record, and 
particularly the evidence indicative of impaired work and 
social relationships, the Board is convinced that the 
appellant's present symptomatology as a whole more nearly 
approximates the criteria set forth for a 50 percent 
disability rating rather than a 30 percent rating.  

Next, the Board must address the question of whether the 
appellant is entitled to a disability rating in excess of 50 
percent.  As noted above, a 70 percent disability rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In this case, there 
is no evidence in the record that indicates that the 
appellant has suicidal ideation (in comparison to suicidal 
thoughts).  Although the appellant has described some passive 
suicidal ideation in the past, as well as several suicide 
attempts occurring approximately a decade ago (November 2002 
VA medical records; June 2003 VA examination report, p. 3), 
he has subsequently consistently denied experiencing such 
ideation. October 2002, December 2002 and March 2003 VA 
medical records; June 2003 VA examination report, pgs. 3, 4.  
His mental status examinations and medical records have 
consistently revealed him to be alert, oriented and 
cooperative; as well as neatly groomed and appropriately 
behaved. October 2002, March 2003, November 2003 and January 
2004 VA medical records; June 2003 VA examination report, 
pgs. 3-4.  He has also not been found to have signs of 
psychotic thinking, any impairment of thought processes or 
communication, and has not indicated experiencing delusions 
or hallucinations. June 2003 VA examination report, p. 3.  

In addition, there is no indication in the record that the 
appellant experiences ritualistic or compulsive behavior that 
interferes with his routine activities. June 2003 VA 
examination report p. 4 (Appellant "did not report any 
problems related to obsessive-compulsive disorder or panic 
symptoms, or impulse control difficulties").  His speech has 
been reported as goal directed, not illogical; and there is 
no competent evidence of record indicating that the appellant 
suffers from near-continuous panic or depression or spatial 
disorientation. October 2002, March 2003 and January 2004 VA 
medical records.

Thus, while the Board acknowledges that the appellant has 
some difficulty in establishing effective work and social 
relationships and in adapting to stressful circumstances, a 
50 percent disability rating takes into consideration those 
difficulties.  Therefore, the Board is of the opinion that a 
disability rating of 50 percent more nearly approximates the 
appellant's current symptomatology; and a higher disability 
rating of 70 percent is not warranted at this time.  This 
conclusion is supported by the overall evidence of record, 
including the appellant's most recent GAF scores of record. 
January 2004 VA medical records ("GAF: 65"); June 2003 VA 
examination report ("Global Assessment of Functioning = 
55").  Nonetheless, should the appellant's disability 
picture change in the future, he may submit additional 
evidence which may qualify him for the assignment of a higher 
rating. See 38 C.F.R. § 4.1.  To the extent that the 
appellant may be entitled to a higher disability rating based 
upon unemployability, that matter has been referred to the RO 
for further review. 

Lastly, the Board has also considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether or not they were raised by the 
appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his PTSD 
has necessitated frequent periods of hospitalization.  As for 
the question of whether the appellant's PTSD has resulted in 
marked interference with his employability, such impairment 
is already contemplated by the applicable schedular criteria. 
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  In addition, the 
Board observes again for the record that the appellant's 
claim for a total rating based upon unemployability will be 
evaluated by the RO in the near future.  Thus, the Board 
finds that the appellant's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation of 50 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


